UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                    S1 15 Cr. 667 (KPF)
                   -v.-
                                                     TRANSPORTATION
JOHN SALATINO,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      UPON the application of John Salatino, by his counsel, Dominic

Saraceno, Esq., pursuant to 18 U.S.C. § 4285, and upon a finding that the

interest of justice would be served thereby, it is hereby

      ORDERED that the United States Marshals Service shall arrange for the

non-custodial roundtrip airline transportation of John Salatino from any

appropriate airport in Buffalo, New York, to any appropriate airport in the

Southern District of New York, for a violation of supervised release hearing in

this case on February 11, 2020, at 12:00 p.m., before the Honorable

Katherine Polk Failla, United States District Judge the Southern District of New

York, and that the cost of such transportation be paid by the United States

Marshals Service out of funds authorized by the Attorney General for such

expenses. Such transportation should permit Mr. Salatino to arrive in the

Southern District of New York no later than 8:00 a.m. on February 11, 2020,

and returning to Buffalo, New York, following the appearance, no earlier than

5:00 p.m. on the same day.
     SO ORDERED.

Dated:   February 6, 2020
         New York, New York       __________________________________
                                       KATHERINE POLK FAILLA
                                      United States District Judge




                              2
